Citation Nr: 0917774	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  08-36 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In his Form 9 filing received in January 2009, the Veteran 
checked Box 8C which requested a Travel Board hearing.  
However, in a VA Form 21-4138 received in November 2008 
(accepted in lieu of a Form 9), the Veteran specifically 
requested the scheduling of a video-conference hearing before 
the Board.  

The Board remands this case to the RO to accommodate the 
Veteran's request for a hearing before the Board which, from 
his written statements, appears to be a request for a video-
conference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference 
hearing before the Board in the order that the 
request was received.  Notice should be sent to 
the Veteran and to his representative in 
accordance with applicable regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

